Citation Nr: 1221677	
Decision Date: 06/21/12    Archive Date: 07/02/12

DOCKET NO.  10-15 779	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUES

1.  Entitlement to an increased rating in excess of 50 percent for the service-connected bilateral hearing loss from May 16, 2006, to September 30, 2009. 

2.  Entitlement to an increased rating in excess of 40 percent for the service-connected bilateral hearing loss since October 1, 2009, to include the propriety of the reduction from 50 percent.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

The Veteran and his wife


ATTORNEY FOR THE BOARD

A.M. Ivory, Counsel


INTRODUCTION

The Veteran had active military service from October 1956 to August 1964. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an January 2007 and July 2009 rating decisions by the Department of Veterans' Affairs (VA) Regional Office (RO) in Chicago, Illinois.  

The January 2007 rating decision granted the Veteran an increased rating of 50 percent for his service-connected bilateral hearing loss, effective May 16, 2006.  The Veteran filed a Notice of Disagreement (NOD) in September 2008 and in a March 2009 rating decision the RO proposed a reduction from 50 percent to 30 percent for the Veteran's service-connected bilateral hearing loss.  He then filed another NOD in April 2007.  The July 2009 RO rating decision then reduced the Veteran's disability rating to 30 percent effective October 1, 2009.  

A September 2009 rating decision found clear and unmistakable error (CUE) in an April 2003 rating decision and granted the Veteran an initial rating of 30 percent effective November 22, 2003, and noted that the Veteran had a 50 percent disability rating effective May 16, 2006, and a 30 percent disability rating since October 1, 2009.  In October 2009 the Veteran filed an NOD on the propriety of the reduction to a 30 percent disability rating; the RO then issued a Statement of the Case (SOC) in July 2011, and the Veteran filed a VA-9 Substantive Appeal in April 2010.  A December 2011 rating decision granted the Veteran an increased rating of 40 percent effective October 1, 2009.  

Inasmuch as higher ratings are available for the service-connected bilateral hearing loss, and inasmuch as a claimant is presumed to be maximum available benefit for a given disability, the claim for higher ratings, as reflected on the title page, remains on appeal.  See AB v. Brown, 6 Vet. App. 35, 38 (1993).  

The Veteran and his wife testified before the undersigned Acting Veterans Law Judge in May 2012. 

A review of the Virtual VA paperless claims processing system does not reveal any additional documents pertinent to the present appeal.
 
Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  All notification and development action needed to fairly adjudicate the issues on appeal has been accomplished.  

2.  From May 16, 2006, to September 30, 2009, the Veteran's hearing loss disability is shown to be manifested at no worse than a level VIII hearing acuity in the right ear and a level VIII hearing acuity in the left ear.

3.  Since October 1, 2009, the Veteran's hearing loss disability is shown to be manifested at a level VII hearing acuity in the right ear and a level VIII hearing acuity in the left ear.

4.  In March 2009, the RO notified the appellant of a proposed rating decision to reduce the evaluation for bilateral hearing loss from a 50 percent schedular evaluation to a 30 percent evaluation based on improvement shown in his condition.  

5.  The July 2009 rating decision reduced the 50 percent schedular evaluation assigned for bilateral hearing loss to a 30 percent evaluation, effective October 1, 2009.   The December 2011 rating decision increased the Veteran's 30 percent disability rating to 40 percent, effective October 1, 2009. 

6.  At the time of the reduction, a 50 percent evaluation for the Veteran's service-connected bilateral hearing loss had been in effect since May 16, 2006, less than five years. 

7.  The preponderance of the evidence reflects that the Veteran had an improvement of his service-connected bilateral hearing loss so as to warrant a reduction in the assigned evaluation from 50 percent to 40 percent. 


CONCLUSIONS OF LAW

1.  From May 16, 2006, to September 30, 2009, the criteria for an increased rating in excess of 50 percent for the service-connected bilateral hearing loss have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.321, 4.1, 4.2, 4.7, 4.10, 4.85 including Tables VI, VII and Diagnostic Code 6100 (2011).  

2.  Since October 1, 2009, the criteria for an increased rating in excess of 40 percent for the service-connected bilateral hearing loss have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.321, 4.1, 4.2, 4.7, 4.10, 4.85 including Tables VI, VII and Diagnostic Code 6100 (2011).  

3.  The rating was properly reduced, and the criteria for restoration of a 50 percent evaluation for bilateral hearing loss have not been met. 38 U.S.C.A. §§ 1155 , 5103(a), 5103A, 5112 (West 2002); 38 C.F.R. §§ 3.105 , 3.344, 4.1, 4.2, 4.3, 4.6, 4.118, Diagnostic Code 7806 (2011).







	(CONTINUED ON NEXT PAGE)
REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duty to Notify and Assist 

The Veterans Claims Assistance Act (VCAA), codified, in part, at 38 U.S.C.A. § 5103, was signed into law on November 9, 2000.  Implementing regulations were created and are codified as amended at 38 C.F.R. § 3.159 (2011).

VCAA notice consistent with 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) must: (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence that the claimant is expected to provide.  38 C.F.R. § 3.159(b)(1) (2011).

The United States Court of Appeals for Veterans Claims (Court) held in Pelegrini v. Principi, 18 Vet. App. 112 (2004) that to the extent possible the VCAA notice, as required by 38 U.S.C.A. § 5103(a) (West 2002), must be provided to a claimant before an initial unfavorable decision on a claim for VA benefits.  Pelegrini, 18 Vet. App. at 119-20; see also Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

The RO sent the Veteran correspondence in July 2006 that met the requirements of the VCAA.  This letter detailed the elements of an increased rating claim, described the evidence and information necessary to substantiate the claim, and set forth the respective responsibilities of VA and the Veteran in obtaining such.  

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the United States Court of Appeals for Veterans Claims (hereinafter Court) held that a claimant must be informed of the rating formulae for all possible schedular ratings for an applicable rating criteria.  The Board finds that this was accomplished in the March 2011 Statement of the Case (SOC) and the July 2006 letter.  Dingess also held that VA notice must include information regarding the effective date that may be assigned, and this was expressly done in the July 2006 letter.

The Veteran's actions and statements are also indicative of his actual knowledge of the requirements for substantiating his rating claim.  Based on this evidence, the Board is satisfied that the Veteran had actual knowledge of what was necessary to substantiate his claim.  See Dalton v. Nicholson, 21 Vet. App. 23, 30-31 (2007) (actual knowledge is established by statements or actions by the claimant or the claimant's representative that demonstrate an awareness of what is necessary to substantiate a claim).

Accordingly, the Board finds that no prejudice to the Veteran will result from the adjudication of his claims at this time.  All relevant evidence necessary for an equitable resolution of the issues on appeal has been identified and obtained, to the extent possible.  The evidence of record includes private treatment reports, VA treatment reports, VA examinations, and statements and testimony from the Veteran and his representative.  The Board finds that these examinations are adequate for rating purposes because they conveyed pertinent medical findings stated in terms conforming to the applicable rating criteria.  Massey v. Brown, 7 Vet. App. 204 (1994).  

As to the restoration/propriety of a reduction appeal for the service-connected bilateral hearing loss, the Board notes that such an appeal stems from a 38 C.F.R. § 3.105(e) reduction, not a claim or application for benefits. As such, it arises from an action initiated by the RO, not the Veteran.  The regulations pertaining to the reduction of disability evaluations contain their own notification and due process requirements.  See 38 C.F.R. § 3.105(e), (i) (2011).   For this reason, the notice and assistance provisions of the VCAA do not apply to the reduction action. 

The Board concludes that VA has complied with the notification and due process requirements applicable to the reduction of a disability evaluation for service-connected bilateral hearing loss.  Specifically, a March 2009 proposal informed the Veteran of the proposed reduction, the evidence, and reasons and bases for the proposed reduction.  A letter accompanying the March 2009 proposal also informed the Veteran of the right to submit additional evidence or argument and to present such evidence or argument at a personal hearing, pursuant to 38 C.F.R. § 3.105(e), (i)  (2011).  The reduction, following the 60-day period to allow evidence to be submitted, was adjudicated in a July 2009 rating decision.  In accordance with the provisions of 38 C.F.R. § 3.105(e), (i) , the July 2009 reduction rating decision provided that, 60 days following the July 2009 decision, October 1, 2009, the reduction would take effect. 

The Veteran has not indicated that he has any further evidence to submit to VA, or which VA needs to obtain.  There is no indication that there exists any additional evidence that has a bearing on this case that has not been obtained.  The Veteran and his representative have been accorded ample opportunity to present evidence and argument in support of his appeal.  Thus, the Board finds that VA has obtained, and made reasonable efforts to obtain, all evidence that might be relevant to the issues herein on appeal, and that VA has satisfied the duty to assist.  All pertinent due process requirements have been met.  See 38 C.F.R. § 3.103 (2011).


II. Analysis

A.  Increased Rating

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Rating Schedule) and are intended to represent the average impairment of earning capacity resulting from disability.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Disabilities must be reviewed in relation to their history. 38 C.F.R. § 4.1.

VA should interpret reports of examination in light of the whole recorded history, reconciling the various reports into a consistent picture so that the current rating may accurately reflect the elements of disability.  38 C.F.R. § 4.2.  Any reasonable doubt regarding the degree of disability should be resolved in favor of the claimant. 38 C.F.R. § 4.3.  Where there is a question as to which of two evaluations apply, the higher of the two should be assigned where the disability picture more nearly approximates the criteria for the next higher rating.  38 C.F.R. § 4.7.  When considering functional impairment caused by a service-connected disorder, evaluations should be based on an assessment of the lack of usefulness, and adjudicators should consider the effects of the disabilities upon the person's ordinary activity.  38 C.F.R. § 4.10.  See also Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

In order to evaluate the level of disability and any changes in condition, it is necessary to consider the complete medical history of the Veteran's condition.  Schafrath, 1 Vet. App. at 594.  However, where an increase in the level of a service-connected disability is at issue, the primary concern is the present level of disability.  Francisco v. Brown, 7 Vet. App. 55 (1994).  Nevertheless, the Board acknowledges that a claimant may experience multiple distinct degrees of disability that might result in different levels of compensation from the time the increased rating claim was filed until a final decision is made.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  The analysis in the following decision is therefore undertaken with consideration of the possibility that different ratings may be warranted for different time periods.

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  Any reasonable doubt regarding the degree of disability is resolved in favor of the Veteran.  See 38 C.F.R. §§  3.102, 4.3

By way of the January 2007 rating decision, the RO granted the Veteran an increased rating of 50 percent for his service-connected bilateral hearing loss, effective May 16, 2006.  During the pendency of the appeal, the July 2009 RO rating decision then reduced the Veteran's disability rating to 30 percent effective October 1, 2009, and a December 2011 rating decision granted the Veteran an increased rating of 40 percent effective October 1, 2009.  The Veteran's hearing loss has been rated under 38 C.F.R. § 4.85, Diagnostic Code 6100.  After a careful review of the Veteran's claims file the Board finds that the preponderance of the evidence is against an increased rating in excess of 50 percent from May 16, 2006, to September 30, 2009, and against a rating in excess of 40 percent since October 1, 2009. 

Evaluations of defective hearing are derived by a mechanical application of the rating schedule to the numeric designations assigned after audiometric evaluations are rendered.  See Lendenmann v. Principi, 3 Vet. App. 345 (1993).  Hearing impairment is determined by averaging the hearing impairment at each of the four designated frequencies (1000, 2000, 3000, and 4000 Hertz).  This results in a Puretone Threshold Average for each ear.  The Puretone Threshold Average is charted, in conjunction with the Speech Discrimination Percentage for that ear, in Table VI of 38 C.F.R. § 4.85.  This results in a score, expressed as a Roman numeral, for each ear.  The Roman numeral scores for both ears are than charted in Table VII of 38 C.F.R. § 4.85, and the intersection of the scores provides the percentage of disability.  

Effective on June 10, 1999, there are two provisions for evaluating veterans with exceptional patterns of hearing impairment that cannot always be accurately assessed under the standards of 38 C.F.R. § 4.85 as discussed hereinabove.  These provisions apply when the puretone threshold at each of the four specified frequencies is 55 decibels or more, or when the puretone threshold is 30 decibels or less at 1000 Hertz and 70 decibels or more at 2000 Hertz.  38 C.F.R. § 4.86.  

There are five audiological evaluations of record: a October 2006 VA examination, a February 2009 VA examination, an April 2009 private evaluation, an August 2009 private evaluation report, and an August 2011 VA examination.  

At the October 2006 VA audiological evaluation, the Veteran's audiometer scores were as follows:  


HERTZ

500
1000
2000
3000
4000
AVG.
RIGHT
N/A
70
75
80
85
78
LEFT
N/A
75
75
75
90
79

The speech recognition score for the right ear was 56 percent and the left ear was 52 percent.  The examiner's impression was that the Veteran had moderately severe to severe sensorineural hearing loss bilaterally.  It was also noted that there was a change in the auditory cortex of the brain because of his stroke.
 
At an April 2009 private audiological evaluation, the Veteran's audiometer scores were as follows:  


HERTZ

500
1000
2000
3000
4000
AVG.
RIGHT
N/A
75
80
85
85
81
LEFT
N/A
80
80
80
100
85

The speech recognition score for the right ear was 60 percent and the left ear was 72 percent.  

An August 2009 private evaluation noted that that the Veteran's pure tone average for the right ear was 80 decibels and for the left it was 90 decibels.  The speech discrimination scores were noted to be 74 percent in the right ear and the left ear was 80 percent. 
 
At the February 2009 VA audiological evaluation, the Veteran's audiometer scores were as follows:  


HERTZ

500
1000
2000
3000
4000
AVG.
RIGHT
N/A
65
70
75
75
71
LEFT
N/A
70
70
75
90
76

The speech recognition score for the right ear was 66 percent and the left ear was 72 percent.  The examiner's impression was that the Veteran had moderate to severe sensorineural hearing loss from 500 Hertz to 4000 Hertz in the right ear and moderately severe to severe sensorineural hearing loss from 500 Hertz to 4000 Hertz in the left ear.  It was noted that the hearing evaluation showed essentially stable hearing sensitivity for both ears and that the word recognition scores improved slightly when compared to the October 2006 VA examination. 
 
At the August 2011 VA audiological evaluation, the Veteran's audiometer scores were as follows:  



HERTZ

500
1000
2000
3000
4000
AVG.
RIGHT
N/A
75
75
85
80
79
LEFT
N/A
75
75
80
95
81

The speech recognition score for the right ear was 64 percent and the left ear was 56 percent.  

After a careful review of the Veteran's claims file the Board finds that the Veteran's service-connected bilateral hearing loss does not warrant an increased rating in excess of 50 percent from May 16, 2006, to September 30, 2009, and an increased rating in excess of 40 percent since October 1, 2009.  Applying the determinations of the October 2006 examination to Table VI, the Veteran's right ear (puretone average 78 and speech discrimination 56 percent) is a Level VIII hearing loss and the Veteran's left ear (puretone average 79 and speech discrimination 52 percent) is a Level VIII hearing loss.  When a Level VIII and Level VIII hearing loss are charted in Table VII, the result is a 50 percent rating.  Applying the determinations of the February 2009 examination to Table VI, the Veteran's right ear (puretone average 71 and speech discrimination 66 percent) is a Level VII hearing loss and the Veteran's left ear (puretone average 76 and speech discrimination 72 percent) is a Level VI hearing loss.  When a Level VII and Level VI hearing loss are charted in Table VII, the result is a 40 percent rating.  A higher rating is not reached if the calculation is made using Table VIA instead of VI.  

Applying the determinations of the April 2009 private examination to Table VI, the Veteran's right ear (puretone average 81 and speech discrimination 60 percent) is a Level VII hearing loss and the Veteran's left ear (puretone average 85 and speech discrimination 72 percent) is a Level VII hearing loss.  When a Level VII and Level VII hearing loss are charted in Table VII, the result is a 40 percent rating.  Applying the determinations of the August 2009 private examination to Table VI, the Veteran's right ear (puretone average 80 and speech discrimination 74 percent) is a Level VI hearing loss and the Veteran's left ear (puretone average 90 and speech discrimination 80 percent) is a Level VI hearing loss.  When a Level VII and Level V hearing loss are charted in Table VII, the result is a 30 percent rating.  Applying the determinations of the August 2011 examination to Table VI, the Veteran's right ear (puretone average 79 and speech discrimination 64 percent) is a Level VII hearing loss and the Veteran's left ear (puretone average 81 and speech discrimination 56 percent) is a Level VIII hearing loss.  When a Level VII and Level VIII hearing loss are charted in Table VII, the result is a 40 percent rating.  A higher rating is not reached if the calculation is made using Table VIA instead of VI.  Therefore, the Board accordingly finds that an increased rating excess of 50 percent from May 16, 2006, to September 30, 2009, and an increased rating in excess of 40 percent since October 1, 2009, is not assignable.  

As noted above, in exceptional cases, where the evaluations provided by the rating schedule are found to be inadequate, an extraschedular evaluation may be assigned commensurate with the veteran's average earning impairment due to the service-connected disorder.  Fisher v. Principi, 4 Vet. App. 57, 60 (1993).  The file does not show, and the Veteran has not alleged, that the criteria for extraschedular rating apply to the service-connected bilateral hearing loss.  The Board notes that at the August 2011 VA examination it was noted that he had extreme difficulty hearing and understanding and that affected him at work from answering phones but the hearing aids helped.  Though the Veteran reported difficulty hearing people, the Board finds that there is no indication of undue or unusual impact upon functional capacity in a workplace setting. See e.g., Martinak v. Nicholson, 21 Vet. App. 447, 455-56 (2007) (in view of potential entitlement to extraschedular rating the examiner should describe effect of hearing loss on occupational functioning and daily activities).  The currently assigned rating already contemplates a substantial degree of impairment.  Therefore, the Board finds that an extraschedular rating is not warranted. 

In sum, the Board finds that the preponderance of the evidence is excess of 50 percent from May 16, 2006, to September 30, 2009, and an increased rating in excess of 40 percent since October 1, 2009.  

B.  Propriety of Reduction

In considering the propriety of a reduction, the Board must focus on the evidence available to the RO at the time the reduction was effectuated.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination, the benefit of the doubt is afforded the claimant.  38 U.S.C.A. § 5107(b).  In the context of a rating reduction case, it must be shown by a preponderance of the evidence that the reduction was warranted.  Brown v. Brown, 5 Vet. App. 413, 421 (1993), Kitchens v. Brown, 7 Vet. App. 320, 325 (1995). 

As noted above, the provisions of 38 C.F.R. § 3.105 apply to reductions; 38 C.F.R. § 3.105(e) states that, when a reduction in evaluation of a service-connected disability is considered warranted, and a reduction will result in a decrease in payment of compensation benefits being made, a rating proposing reduction will be prepared setting forth all material facts and reasons.  The beneficiary will be notified and furnished detailed reasons therefore and given 60 days for presentation of additional evidence to show that compensation payments should be continued at the current level.  If additional evidence is not received within that period, a final rating action will be taken and the award will be reduced effective the last day of the month in which a 60-day period from the date of notice to the beneficiary of the final rating action expires.  Additionally, under 38 C.F.R. § 3.105(i) , the advance written notice concerning a proposed rating reduction must inform the beneficiary that he has a right to a predetermination hearing provided that a request for such a hearing is received by VA within 30 days from the date of the notice.  The procedural framework and safeguards set forth in 38 C.F.R. § 3.105 governing rating reductions are required to be followed by VA before it issues any final rating reduction.  See Brown v. Brown, 5 Vet. App. 413, 418 (1993). 

In determining whether a reduction was proper, the Board must focus upon evidence available to the RO at the time the reduction was effectuated, although post-reduction medical evidence may be considered in the context of evaluating whether the condition had actually improved. Dofflemyer v. Derwinski, 2 Vet. App. 277, 281-282 (1992).  However, post-reduction evidence may not be used to justify an improper reduction.  In general, the RO's reduction of a rating must have been supported by the evidence on file at the time of the reduction.  Pertinent post-reduction evidence favorable to restoring the rating, however, also must be considered.  See id.   

For the reasons detailed below, the Board concludes that the reduction in the assigned disability evaluation for the Veteran's bilateral hearing loss from 50 percent to a 40 percent evaluation was done in a procedurally correct manner, and that the evidence does not demonstrate that a continuation of the 50 percent rating is appropriate. 

In the present case, the RO procedurally complied with 38 C.F.R. § 3.105  regarding the manner in which appellant was given notice of the proposed rating reduction and the implementation of that reduction.  A letter from the RO to the appellant, dated in March 2009, notified the Veteran of the proposed reduction in the disability rating for the service-connected bilateral hearing loss based on an improvement of her condition.  The letter included a copy of the March 2009 proposed rating decision, and informed the Veteran that she could submit additional evidence to show that the compensation payments should be continued at the then-current levels and that if no additional evidence was received within 60 days, his disability evaluation would be reduced.  Furthermore, the appellant was advised of her right to request a personal hearing "to present evidence or argument on any important point in your claim." The Veteran testified before the undersigned Acting Veterans Law Judge after the reduction took effect.  Based on the foregoing, the Board finds that the appropriate due process requirements were correctly followed by the RO. 

The rating stabilization procedural safeguards set forth in 38 C.F.R. § 3.344(a) and (b) (2011) are not applicable in the instant case because they only apply to ratings which have been in effect for long periods at a sustained level (five years or more). See Lehman v. Derwinski, 1 Vet. App. 339 Vet. App. 339 (1991); Smith v. Brown, 5 Vet. App. 335 (1993).  VA regulations provide that, with respect to other disabilities that are likely to improve, namely those for which evaluations have been in effect for less than five years, an adequate re-examination that discloses improvement in the condition will warrant reduction in rating.  38 C.F.R. § 3.344(c).  The Board finds that actions taken by the RO throughout the reduction process culminating with the final reduction in the July 2009 rating decision demonstrate that 38 C.F.R. § 3.344 was given proper prior consideration. 

The January 2007 rating decision granted the Veteran an increased rating of 50 percent for his service-connected bilateral hearing loss, effective May 16, 2006.  The July 2009 RO rating decision then reduced the Veteran's disability rating to 30 percent effective October 1, 2009; a December 2011 rating decision granted the Veteran an increased rating of 40 percent effective October 1, 2009.  Therefore, the Veteran's 50 percent disability rating for bilateral hearing loss was not in effect for five years when it was reduced.  As such, any re-examination disclosing improvement in the Veteran's service-connected disability would warrant a rating reduction.  38 C.F.R. § 3.344(c).  However, in any rating reduction case, not only must it be determined that an improvement in disability has actually occurred, but also that that the improvement in disability actually reflects an improvement in the appellant's ability to function under the ordinary conditions of life and work.  See Faust v. West, 13 Vet. App. 342, 349 (2000) (noting that VA must review the entire history of the veteran's disability, ascertain whether the evidence reflects an actual change in the disability, and ascertain whether the examination reports reflecting such change are based upon thorough examinations). 

As discussed above, applying the determinations of the October 2006 examination to Table VI, the Veteran's right ear (puretone average 78 and speech discrimination 56 percent) is a Level VIII hearing loss and the Veteran's left ear (puretone average 79 and speech discrimination 52 percent) is a Level VIII hearing loss.  When a Level VIII and Level VIII hearing loss are charted in Table VII, the result is a 50 percent rating.  Applying the determinations of the February 2009 examination to Table VI, the Veteran's right ear (puretone average 71 and speech discrimination 66 percent) is a Level VII hearing loss and the Veteran's left ear (puretone average 76 and speech discrimination 72 percent) is a Level VI hearing loss.  When a Level VII and Level VI hearing loss are charted in Table VII, the result is a 40 percent rating.  Applying the determinations of the April 2009 private examination to Table VI, the Veteran's right ear (puretone average 81 and speech discrimination 60 percent) is a Level VII hearing loss and the Veteran's left ear (puretone average 85 and speech discrimination 72 percent) is a Level VII hearing loss.  When a Level VII and Level VII hearing loss are charted in Table VII, the result is a 40 percent rating.  Applying the determinations of the August 2009 private examination to Table VI, the Veteran's right ear (puretone average 80 and speech discrimination 74 percent) is a Level VI hearing loss and the Veteran's left ear (puretone average 90 and speech discrimination 80 percent) is a Level V hearing loss.  When a Level VII and Level V hearing loss are charted in Table VII, the result is a 30 percent rating.  Applying the determinations of the August 2011 examination to Table VI, the Veteran's right ear (puretone average 79 and speech discrimination 64 percent) is a Level VII hearing loss and the Veteran's left ear (puretone average 81 and speech discrimination 56 percent) is a Level VIII hearing loss.  When a Level VII and Level VIII hearing loss are charted in Table VII, the result is a 40 percent rating.  Thus, the Board finds that the Veteran's service-connected bilateral hearing loss decreased in severity as evidenced by the February 2009 and August 2011 VA examinations and the April 2009 and August 2009 private evaluations.    

In sum, based on the evidence of record at the time of the rating reduction decision, the Board finds that a preponderance of the evidence establishes that the Veteran's bilateral hearing loss was appropriately rated as 40 percent, and that the reduction from the previously assigned 50 percent rating by the RO was warranted and supported by the evidence of record.  See Brown, 5 Vet. App. at 421, Kitchens, 7 Vet. App. at 325.  The Board concludes that the reduction of the 50 percent rating for the service-connected bilateral hearing loss to 40 percent, effective October 1, 2009, was proper.   As the preponderance of the evidence is against the claim, the benefit of the doubt rule is not applicable.  See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 (1990). 





ORDER

An increased rating in excess of 50 percent for the service-connected bilateral hearing loss from May 16, 2006, to September 30, 2009, is denied. 

An increased rating in excess of 40 percent for the service-connected bilateral hearing loss since October 1, 2009, is denied

The reduction from a 50 percent rating to 40 percent effective from October 1, 2009, for the service-connected bilateral hearing loss was proper.



____________________________________________
MICHAEL MARTIN
Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


